DETAILED ACTION
This communication is responsive to Amendment filed 10/08/2021.
Claims 1-9 have been examined.

Response to Amendment
In the instant amendment, claims 1-9 have been amended.
The objection over claims 2-9 is withdrawn in view of Applicant’s amendments.

Allowable Subject Matter
Claims 1-8 are allowed.
The prior art of record (Brochu in view of Bayer, Jurak, Richardson, Tap, Curran and Silk) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0064340 to Curran et al. (hereafter “Curran”) in further view of US 2013/0249808 to Silk et al. (hereafter “Silk”)

As per claim 9, Curran discloses an ozone generating machine (OGM) (FIGs. 5 and 7-8; paragraphs 0040 and 0043), comprising:
at least two electrodes (EK W) (paragraphs 8-10; paragraph 0045: “This may be achieved by the incorporation of the moveable treatment head that may provide a dielectric (11), top electrode (12), bottom electrode (13), power supply (14), sensors (15), microcontroller (16), and actuator (17).”),
an electric power unit connected to the at least two electrodes, at least one sensor (MS) (paragraphs 8-10; paragraph 0045: “This may be achieved by the incorporation of the moveable treatment head that may provide a dielectric (11), top electrode (12), bottom electrode (13), power supply (14), sensors (15), microcontroller (16), and actuator (17).”),
at least one actuator (ACT) (paragraphs 8-10; paragraph 0045: “This may be achieved by the incorporation of the moveable treatment head that may provide a dielectric (11), top electrode (12), bottom electrode (13), power supply (14), sensors (15), microcontroller (16), and actuator (17).”), and
a control unit arranged to control the at least one actuator (ACT) (FIGs. 8-10; paragraphs 0045-0047), the electric power unit (FIGs. 8-10; paragraphs 0045), the at least two electrodes (FIGs. 8-10; paragraphs 0045).
Curran does not explicitly disclose at least one data storing device (Mem1, Mem2, Mem3, Mem4), comprising an end user data storing device (Mem4) wherein is writing a system configuration file (Sysconf) comprising at least a set of sensor coefficients (SK) and a set of actuator coefficients (AK); and to correct and overwrite the set of sensor coefficients (SK) and the set of actuator coefficients (AK) of the system configuration file (Sysconf).
Silk further discloses at least one data storing device (Mem1, Mem2, Mem3, Mem4), comprising an end user data storing device (Mem4) wherein is writing a system configuration file (Sysconf) (FIG. 1: configuration file including attribute information 33 and instruction set 34) comprising at least a set of sensor coefficients (SK) (FIG. 1; paragraphs 0050-0052 and 0054: “The system designer may, through the auxiliary system 25 set the touch registration threshold for each defined zone of the touch sensor through the configuration file 26. Due to the difference in the intensity of the alteration to the electric field provided by the human touch versus the mechanical touch of the mechanical actuator, the designer may set the touch registration threshold for a mechanical touch zone at a lower level than the touch registration threshold for a human touch zone. The defined touch registration thresholds for each zone may be included within the attribute information 33 of the configuration file 26. The configuration file 26 is provided to the configuration module 24 and upon initialization of the touch sensor system 15 or upon request from the host 10, the touch registration threshold information is applied to the touch controller 18.”) and a set of actuator coefficients (AK) (FIG. 1; paragraphs 0054 and 0057: “The instruction set 34 provided in the configuration file 26 includes instructions associated with each actuator footprint. Because each type of mechanical actuator includes a unique pre-defined footprint, once the footprint is recognized by the controller 18, the instructions associated with the recognized footprint may be implemented. These instructions relate to a wide range of interactions between the overlay 20, the actuators 52, 102, 132, 162, the controller 18, and the host 10.”);
and to correct and overwrite the set of sensor coefficients (SK) (paragraphs 0052 and 0054: “The system designer may, through the auxiliary system 25 set the touch registration threshold for each defined zone of the touch sensor through the configuration file 26. Due to the difference in the intensity of the alteration to the electric field provided by the human touch versus the mechanical touch of the mechanical actuator, the designer may set the touch registration threshold for a mechanical touch zone at a lower level than the touch registration threshold for a human touch zone. The defined touch registration thresholds for each zone may be included within the attribute information 33 of the configuration file 26. The configuration file 26 is provided to the configuration module 24 and upon initialization of the touch sensor system 15 or upon request from the host 10, the touch registration threshold information is applied to the touch controller 18.”) and the set of actuator coefficients (AK) of the system configuration file (Sysconf) (paragraphs 0058-0059: “Alternatively, the system designer may, for example, establish that in the first instance in which the push-type actuator 52 is actuated, the controller 18 will provide state information to the host 10 indicating that a device is in an OFF state and that subsequent activation of the push-type actuator 52 will result in toggling between states OFF and ON. The instructions to be utilized are stored within the instruction set 34 of the configuration file 26 and provided to the configuration module 24.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Silk into Curran’s teaching because it would provide for the purpose of The configuration file 26 including the auto-normalization attribute information 33 is provided to the configuration module 24 and upon initialization of the touch sensor system 15 or upon request from the host 10, the auto-normalization attribute information 33 is applied to the touch controller 18 (Silk, paragraph 0032).


Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 

Response to Arguments
Applicants’ arguments have been considered but are moot in view of the new ground(s) of rejection.  Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. 

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193